DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/219,596) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/219,596, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicants’ claim for foreign priority based on an application filed in Romania on August 1, 2016; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed May 24, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See MPEP § 608.02.  Figures 2A, 2B are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters measuring at least .32 cm. (1/8 inch) in height.  See Fig. 2A, items 202–212 and Fig. 2B, items 251–259.
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters . . . should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.”  See MPEP § 608.02.  Figures 2A, 2B are objected to under 37 C.F.R. § 1.84(p)(3) for failing to include letters that do not cross or mingle with the lines.  See Fig. 2A, item 203, 205 and Fig. 2B, items 252, 254.
37 C.F.R. § 1.84(q) recites “Lead lines are those lines between the reference characters and the details referred to.”  37 C.F.R. § 1.84(r) recites “Arrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) On a lead line, a freestanding arrow to indicate the entire section towards which it points.”  See
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably 1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7 and 11–14 of Niuwenhuys et al. (US 10,992,726 B2; filed Oct. 28, 2016; the ’726 Patent).  
claims 1–20 of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ’726 Patent
Claim 1.  A method comprising: 



accessing, by the content replacement system, an interaction pattern corresponding to a content replacement part, 

the interaction pattern received separately from a third-party system, the interaction pattern corresponding to a physical interaction with a client device while the client device is locked;  
accessing, by the content replacement system, a defined action associated with the content replacement part 





transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device responsive to a break marker of a content item being reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion indicated by the time point specified by the break marker, wherein the content replacement part instructs the user to perform a user 









receiving, from the client device, an indication of the match between the transmitted interaction pattern and a signal acquired by at least one sensor during presentation of the content replacement part, and 



wherein the client device executes the defined action upon determining the match between the transmitted interaction pattern and the signal. 
Claim 1.  A method comprising: 
	accessing, by a content replacement system, one or more content replacement parts;  
	accessing, by the content replacement system, an interaction pattern corresponding to a content replacement part of the one or more content replacement parts, 
the interaction pattern received separately from a third party system for each content replacement part, the interaction pattern corresponding to a physical interaction with a client device while the client device is locked;  	accessing, by the content replacement system, a defined action associated with the content replacement part, wherein the defined action is received separately from the third party system for each content replacement part, and 

	transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device responsive to a break marker of a content item being reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion indicated by the time point specified by the break marker, wherein the content replacement part instructs the user to perform a user 
	wherein the message instructs the client device to acquire the signal from the at least one sensor of the client device to match to the interaction pattern responsive to the client device is presenting the content replacement part to the user of the client device, the signal from the at least one sensor recording the user interaction;  and 	receiving, from the client device, an indication of the match between the transmitted interaction pattern and the signal acquired by at least one sensor of the client device, the match determined by the client device during a period of time in which the client device presents the content replacement part to the user, and 	wherein the client device executes the defined action upon determining the match between the transmitted interaction pattern and the signal. 

Claim 2.  The method of claim 1 further comprising: 
	receiving, from the client device, a request associated with the defined action.
Claim 2.  The method of claim 1 further comprising: 
	receiving, from the client device, a request associated with the defined action executed by the client device.
Claim 3.  The method of claim 2, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern.
Claim 3.  The method of claim 2, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern, and contacting a user of the client device.
Claim 4.  The method of claim 2, wherein the request is sent by the client device and is for at least one of retrieving additional information related to contacting the user.
Claim 3.  The method of claim 2, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern, and contacting a user of the client device.
Claim 5.  The method of claim 1, wherein the signal is acquired during the presentation of the content replacement part.
Claim 4.  The method of claim 1, wherein the signal is acquired by the at least one sensor of the client device during the same period of time as when 
Claim 6.  The method of claim 1, wherein the interaction pattern specifies a signal pattern received by the at least one sensor that corresponds to a user interaction provided by the user.
Claim 5.  The method of claim 1, wherein the interaction pattern specifies a signal pattern received by one or more sensors of the client device that corresponds to a user interaction provided by a user of the client device on the client device. 
Claim 7.  The method of claim 6, wherein the user interaction is one or more of: shaking the client device, tapping on the client device, tilting the client device in a particular orientation, drawing a gesture on the client device, holding an object in proximity to a proximity sensor of the client device, providing a noise input to the client device, providing a temperature change to the client device, providing a visual image, and providing a fingerprint.
Claim 6.  The method of claim 5, wherein the user interaction is one or more of: shaking the client device, tapping on the client device, tilting the client device in a particular orientation, drawing a gesture on the client device, holding an object in proximity to a proximity sensor of the client device, providing a noise input to the client device, providing a temperature change to the client device, providing a visual image, and providing a fingerprint.
Claim 8.  The method of claim 1, wherein the at least one sensor of the client device is one or more of an accelerometer, a gyroscope, a 
Claim 7.  The method of claim 1, wherein the at least one sensor of the client device is one of an accelerometer, gyroscope, capacitive 
Claim 9.  A non-transitory computer-readable medium comprising memory with instructions encoded thereon, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the instructions comprising instructions to: 
	
	access, by the content replacement system, an interaction pattern corresponding to a content replacement part, the interaction pattern received separately from a third-party system, the interaction pattern corresponding to a physical interaction with a client device while the client device is locked;  
	

	access, by the content replacement system, a defined action 
	



	transmit the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device responsive to a break marker of a content item being reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion 
	








	receive, from the client device, an indication of the match between the transmitted interaction pattern and a signal acquired by at least one sensor during presentation of the content replacement part, and 
	


	wherein the client device executes the defined action upon 
Claim 11.  A non-transitory computer-readable medium comprising computer program code, the computer program code when executed by a processor of a client device causing the processor to perform steps including: 
	accessing, by a content replacement system, one or more content replacement parts;  
	accessing, by the content replacement system, an interaction pattern corresponding to a content replacement part of the one or more content replacement parts, the interaction pattern received separately from a third party system for each content replacement part, the interaction pattern corresponding to a physical interaction with a client device while the client device is locked;  	accessing, by the content replacement system, a defined action 
	transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device when a break marker of a content item is reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the 
	receiving, from the client device, an indication of the match between the transmitted interaction pattern and the signal acquired by at least one sensor of the client device, the match determined by the client device during a period of time in which the client device presents the content replacement part to the user, and 	wherein the client device executes the defined action upon 
Claim 10.  The non-transitory computer-readable medium of claim 9, wherein the instructions further comprise instructions to: 


	
	receive, from the client device, a request associated with the defined action.
Claim 12.  The non-transitory computer-readable medium of claim 11, further comprising computer program code that, when executed by the processor of the client device, causes the processor to perform steps including: 
	receiving, from the client device, a request associated with the defined action executed by the client device.
Claim 11.  The non-transitory computer-readable medium of claim 10, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern.
Claim 13.  The non-transitory computer-readable medium of claim 12, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern and contacting a user of the client device.
Claim 12.  The non-transitory computer-readable medium of claim 10, wherein the request is sent by the client device and is for at least one of 
Claim 13.  The non-transitory computer-readable medium of claim 12, wherein the request is sent by the client device and is for at least one of 
Claim 13.  The non-transitory computer-readable medium of claim 9, wherein the signal is acquired during the presentation of the content replacement part.
Claim 14.  The non-transitory computer-readable medium of claim 11, wherein the signal is acquired by the at least one sensor of the client device during the same period of time as when the content replacement part of the content item is presented on the client device.
Claim 14.  The non-transitory computer-readable medium of claim 9, wherein the interaction pattern specifies a signal pattern received by the at least one sensor that corresponds to a user interaction provided by the user.
Claim 15.  The non-transitory computer-readable medium of claim 11, wherein the interaction pattern specifies a signal pattern received by one or more sensors of the client device that corresponds to a user interaction provided by a user of the client device on the client device.
Claim 15.  The non-transitory computer-readable medium of claim 14, wherein the user interaction is one or more of: shaking the client device, tapping on the client device, tilting the 
Claim 16.  The non-transitory computer-readable medium of claim 15, wherein the user interaction is one or more of shaking the client device, tapping on the client device, tilting the 
Claim 16.  The non-transitory computer-readable medium of claim 9, wherein the at least one sensor of the client device is one or more of an accelerometer, a gyroscope, a capacitive screen, a resistive screen, a temperature sensor, a microphone, a camera, a button, and a fingerprint sensor.
Claim 17.  The non-transitory computer-readable medium of claim 11, wherein the at least one sensor of the client device is one of an accelerometer, gyroscope, capacitive screen, resistive screen, temperature sensor, microphone, camera, button, and fingerprint sensor.
Claim 17.  A system comprising: memory comprising instructions encoded thereon;  and one or more processors that, when executing the instructions, are caused to perform operations comprising: 
	



	

	accessing, by the content replacement system, a defined action associated with the content replacement part that is executed by the client device responsive to a match with the interaction pattern occurring, the match occurring responsive to a similarity score representing a similarity between the interaction pattern and a signal acquired by at least one sensor of the client device being above a score threshold;  
	




	transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device responsive to a break marker of a content item being reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion indicated by the time point specified by the break marker, wherein the content replacement part instructs the user to perform a user interaction to demonstrate interest in content of the content replacement part;  and 
	







	receiving, from the client device, an indication of the match between the transmitted interaction pattern and a signal acquired by at least one sensor during presentation of the content replacement part, and wherein the client device executes the defined action upon determining the match between the transmitted interaction pattern and the signal.
Claim 11.  A non-transitory computer-readable medium comprising computer program code, the computer program code when executed by a processor of a client device causing the processor to perform steps including: 
	accessing, by a content replacement system, one or more content replacement parts;  

	transmitting the content replacement part, the interaction pattern, and the defined action in a message to the client device, wherein the content replacement part is presented by the client device to a user of the client device when a break marker of a content item is reached, the break marker specifying a time point in the content item, wherein at least a portion of the content item is replaced with the content replacement part, the portion indicated by the time point specified by the break marker, wherein the content replacement part instructs the user to perform a user interaction to demonstrate interest in content of the content replacement part, and wherein the message instructs the client device to acquire the signal from the at least one sensor of the client device to match to the interaction pattern when the client device is presenting the content replacement part to the user of the 
	receiving, from the client device, an indication of the match between the transmitted interaction pattern and the signal acquired by at least one sensor of the client device, the match determined by the client device during a period of time in which the client device presents the content replacement part to the user, and wherein the client device executes the defined action upon determining the match between the transmitted interaction pattern and the signal.
Claim 18.  The system of claim 17, the operations further comprising: receiving, from the client device, a request associated with the defined action.
Claim 12.  The non-transitory computer-readable medium of claim 11, further comprising computer program code that, when executed by the processor of the client device, causes the processor to perform steps including: receiving, from the client device, a request associated with the defined action executed by the client device.
Claim 19.  The system of claim 18, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern. 
Claim 13.  The non-transitory computer-readable medium of claim 12, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern and contacting a user of the client device.
Claim 20.  The system of claim 18, wherein the request is sent by the client device and is for at least one of retrieving additional information related to contacting the user.
Claim 13.  The non-transitory computer-readable medium of claim 12, wherein the request is sent by the client device and is for at least one of retrieving additional information related to the content replacement part corresponding to the interaction pattern and contacting a user of the client device.


Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–20 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably, claim 1, line 2, “the content See MPEP § 2173.05(e).  Claim 9, line 4 and claim 17, line 5 by analogy.

Allowable Subject Matter
Claims 1–20 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 9996847 B2; US 20080165133 A1; and US 20140310805 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).